     Case 5:19-cv-00066-C Document 1 Filed 04/10/19                Page 1 of 4 PageID 1


                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                 LUBBOCK DIVISION

COWLING STORAGE COMPANY                             §
  Plaintiff,                                        §
                                                    §
v.                                                  §      CIVIL ACTION NO. 5:19-cv-00066
                                                    §
UNITED FIRE & CASUALTY COMPANY                      §
  Defendant.                                        §


                         DEFENDANT’S NOTICE OF REMOVAL

TO THE HONORABLE JUDGE OF THIS COURT:

       UNITED FIRE & CASUALTY COMPANY, (hereinafter “United Fire”), Defendant in

the above styled and numbered cause, files this, its Notice of Removal, and would show the

Court as follows:

       1.     UNITED FIRE & CASUALTY COMPANY has been sued in a civil action styled

Cause No. 2019534443; Cowling Self Storage v. United Fire & Casualty Company; in the 72nd

District Court in Lubbock County, Texas (hereafter referred to as “the state court action”). The

petition in the state court action was filed March 5, 2019. On March 11, 2019, United Fire

received citation and a copy of the petition, and at that time it was determined that diversity

jurisdiction was proper, pursuant to 28 U.S.C. §1332.

       2.     United Fire files this notice of removal pursuant to the provisions of 28 U.S.C.

§1441, et. seq., to remove this action from the District Court of Lubbock County, Texas to the

United States District Court for the Northern District of Texas, Lubbock Division.

       3.     Plaintiff, in its original petition, alleges that Defendant United Fire wrongfully

denied or delayed payment for claims for wind/hail damage to the structure insured by United
      Case 5:19-cv-00066-C Document 1 Filed 04/10/19                  Page 2 of 4 PageID 2


Fire, thereby breaching the policy of insurance issued by United Fire to Plaintiff. Plaintiff further

alleges extra-contractual claims such as that United Fire’s actions in investigating and delaying

or denying Plaintiff’s claim for insurance benefits constituted a violation of the common law duty

of good faith and fair dealing and certain statutory violations.

        4.      This Court has original jurisdiction over this civil action under the provisions of

28 U.S.C. §1332. Plaintiff, by nature of its citizenship and of its principal place of business, is a

citizen of the state of Texas. Defendant, United Fire, by nature of its incorporation and of its

principal place of business, is a citizen of the state of Iowa.

        5.      The amount in controversy is in excess of $75,000, exclusive of interest and costs.

        6.      Venue is proper in Lubbock Division of the Northern District of Texas because

the insured property is located in Lubbock, Lubbock County, Texas, which is the location where

the facts giving rise to this suit took place.

        7.      In accordance with 28 U.S.C. § 1446 (a), the following are attached hereto:

              Exhibit A:       Index of Matters Being Filed;

              Exhibit B:       A copy of the Citation as to United Fire & Casualty Company;

              Exhibit C:       Plaintiff’s Original Petition;

              Exhibit D:       Defendant United Fire & Casualty Company’s Original Answer;

              Exhibit E:       The state court’s Docket Sheet;

              Exhibit F:       List of all Parties and Counsel of record;

              Exhibit G:       Defendant United Fire & Casualty Company’s Consent to Removal
                                of Case to Federal Court;

              Exhibit H:       Defendant United Fire & Casualty Company’s Disclosure
                                Statement.

                                                   2
      Case 5:19-cv-00066-C Document 1 Filed 04/10/19                Page 3 of 4 PageID 3


        8.      The citation and petition in this action were served on United Fire on March 11,

2019 by serving its registered agent: Lance Arnott, 1999 Bryan Street, Suite 900, Dallas, Texas

75201. This notice of removal is filed within 30 days of receipt of the petition and is timely filed

under 28 U.S.C. § 1446(b). Furthermore, this notice of removal is being filed within one year of

the date this action was commenced.

        9.      In accordance with 28 U.S.C. §1446(d), written notice of the filing of this notice

of removal will be promptly served upon all adverse parties, and a copy of this notice of removal

promptly will be filed with the Clerk of the District Court of Lubbock County, Texas.

        10.     Defendant United Fire & Casualty Company respectfully requests that this action

be removed to this Court and that this Court accept jurisdiction of this action and place this

action on the docket of this Court for further proceedings as though the action originally had been

instituted in this Court.

                                              Respectfully submitted,

                                              GAUNTT KOEN BINNEY & KIDD, LLP



                                              By:_________________________
                                                     J. Chad Gauntt
                                                     State Bar No. 07765990
                                              25700 I-45 North, Suite 130
                                              Spring, Texas 77386
                                              Telephone:    281-367-6555
                                              Facsimile:    281-367-3705
                                              Email:        chad.gauntt@gkbklaw.com
                                              Counsel for Defendant




                                                 3
     Case 5:19-cv-00066-C Document 1 Filed 04/10/19               Page 4 of 4 PageID 4


                               CERTIFICATE OF SERVICE

       This pleading was served in compliance with Rule 5 Federal Rules of Civil Procedure on
April 10, 2019, via facsimile, first class regular mail, certified mail, return receipt requested
and/or electronically.

Sean M. Patterson (SBN: 24073546)
James M. McClenny (SBN: 24091857)
J. Zachary Moseley (SBN: 24092863)
McClenny Moseley & Associates, PLLC
411 N. Sam Houston Parkway E, Suite 200
Houston, TX 77060
Telephone:     713-334-6121
Facsimile:     713-322-5953
Email:         sean@mma-pllc.com
               james@mma-pllc.com
               zach@mma-pllc.com
Attorney for Plaintiff



                                                    _____________________________
                                                    J. Chad Gauntt




                                               4
